Name: Commission Regulation (EC) No 1066/97 of 12 June 1997 amending for the third time Regulation (EC) No 581/97 adopting exceptional support measures for the market in pigmeat in Belgium
 Type: Regulation
 Subject Matter: agricultural activity;  food technology;  Europe;  means of agricultural production;  cooperation policy;  economic policy
 Date Published: nan

 13 . 6 . 97 I EN I Official Journal of the European Communities No L 156/7 COMMISSION REGULATION (EC) No 1066/97 of 12 June 1997 amending for the third time Regulation (EC) No 581/97 adopting exceptional support measures for the market in pigmeat in Belgium THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 20 thereof, Whereas, because of the outbreak of classical swine fever in certain regions bordering the Netherlands, exceptional support measures for the market in pigmeat have been adopted for Belgium by Commission Regulation (EC) No 581 /97 (3), as last amended by Regulation (EC) No 1009/97 (4); Whereas, in view of the persistence of classical swine fever in the Netherlands, it does not seem possible to end the exceptional support measures for the market in pigmeat in Belgium in the near future; whereas, therefore, the minimum weight for eligible fattened pigs should be reduced so as to reduce expenditure on that measure and the number of pigs to be processed in rendering plants; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 581 /97 is hereby amended as follows : 1 . in Article 1 (2) and in Article 4 ( 1 ) and (2), ' 120 kilo ­ grams' is replaced by ' 100 kilograms'; 2 . in Article 4 (2), ' 110 kilograms' is replaced by '90 kilo ­ grams'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 2 June 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 June 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2 ) OJ No L 349, 31 . 12 . 1994, p . 105 . 0 OJ No L 87, 2 . 4 . 1997, p. 11 . 4 OJ No L 145, 5 . 6 . 1997, p. 21 .